DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/4/2021 has been fully considered. Claim 11 is added and claims 1-11 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al (US 2015/0274992) in view of Mitsuzawa et al (US 2013/0135382) in further view of Okamoto et al (WO 2017/122818). Okamoto et al (US 2019/0016911) is being used as the English translation for Okamoto et al (WO 2017/122818).


The combination of a treatment liquid and an ink for ink jet recording reads on the claimed ink set comprising an inkjet ink and a treatment liquid used in combination with the inkjet ink. The treatment liquid comprises 15% by mass of propylene glycol reads on the claimed amount of compounds having three or more hydroxyl groups being not more than 15% by mass relative to a total mass of the treatment liquid. The content of the coagulant overlaps the claimed range for the amount of coagulant.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the function of coagulating components in the ink being improved and improved storage stability (paragraph [0034]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Aoyama does not appear to explicitly disclose the combination comprising the inkjet ink comprising a glycol ether-based organic solvent represented by formula 1 as claimed in claim 1, the treatment liquid comprising a binder resin having a number average molecular weight in a range from 3,000 to 90,000 as claimed in claim 1, n being 2 as claimed in claim 5 and the binder resin being a water-soluble resin as claimed in claim 11.

However, Mitsuzawa discloses an ink set comprising an ink comprising a glycol ether of diethylene glycol monobutyl ether (paragraph [0082]).
Diethylene glycol reads on the claimed glycol ether-based organic solvent as claimed in claims 1 and 5 where R1 is a butyl group and n is 2.

Okamoto discloses a pretreatment solution comprising a binder resin comprising a water-soluble binder resin (paragraphs [0129] and [0132]) and the binder resin having a number average molecular weight from 3,000 to 90,000 (paragraph [0137]).

Aoyama, Mitsuzawa and Okamoto are analogous art because they are from the same field of ink sets. Aoyama is drawn to treatment liquid that is used with an ink for ink jet recording (see paragraph [0020] of Aoyama). Mitsuzawa is drawn to an ink set 

It would have been obvious to one of ordinary skill in the art having the teachings of Aoyama and Mitsuzawa before him or her, to modify the ink of Aoyama to include the diethylene glycol monobutyl ether of Mitsuzawa for the glycol ether of Aoyama because having the required glycol ether of diethylene glycol monobutyl ether prevents bleeding in the recorded article (paragraph [0082] of Mitsuzawa).

It would have been obvious to one of ordinary skill in the art having the teachings of Aoyama and Okamoto before him or her, to modify the ink of Aoyama to include the water soluble binder resin having a number average molecular weight from 3,000 to 90,000 of Okamoto in the treatment liquid of Aoyama because having the required water soluble binder resin having a number average molecular weight from 3,000 to 90,000 provides the desired water resistance, does not cause ink coating film cracking as a result of swelling of the ink aggregation layer and enables satisfactory movement of the polyvalent metal ions meaning the aggregation effect is not impaired (paragraph [0137] of Okamoto).

Regarding claim 3, Aoyama discloses the combination comprising the treatment liquid comprising an acetylene glycol-based surfactant (paragraphs [0060] and [0063]).



	Regarding claim 8, Aoyama discloses a recording method comprising applying a treatment liquid onto a non-absorbent recording medium (paragraph [0096]), applying an ink onto a region where the treatment liquid is applied by a line type recording head to form an image (paragraphs [0098] and [0101]), wherein the non-absorbent recording medium comprises paper coated with a plastic (paragraph [0093]), wherein the line type recording head performs a pass for discharging ink one time (paragraph [0101]) and wherein the ink set of claim 1 is met by the combination of the treatment liquid and ink for ink jet recording disclosed by Aoyama, Mitsuzawa and Okamoto as stated above.
	The applying a treatment liquid onto a non-absorbent recording medium reads on the claimed step of applying the treatment liquid to a recording medium formed from a paper. The non-absorbent recording medium of paper coated with a plastic reads on the claimed paper substrate. The applying an image onto a region where the treatment liquid is applied by a line type recording head where the line type recording head performs a pass for discharging ink one time reads on the claimed step of applying the inkjet ink by one-pass printing to a portion to which the treatment liquid has been applied.

Regarding claim 9, Aoyama discloses the combination comprising the treatment liquid being applied such that the amount of the coagulant applied is 0.05 mmol/m2 to 2 (paragraph [0036]) and wherein the coagulant comprises calcium nitrate (paragraph [0026]).
The treatment liquid being applied such that the amount of the coagulant applied is 0.05 mmol/m2 to 3.0 mmol/m2 where the coagulant comprises calcium nitrate reads on the claimed amount of calcium ions on a surface of the recording medium. The amount disclosed in Aoyama overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have favorable image quality and increased speed of recording (paragraph [0036] of Aoyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Aoyama discloses a recorded matter comprising a non-absorbent recording medium (paragraph [0096]), a region of a treatment liquid applied onto the non-absorbent recording medium (paragraphs [0098] and [0101]), ink applied onto a region where the treatment liquid is applied to form an image by a line type recording head (paragraphs [0098] and [0101]), wherein the non-absorbent recording medium comprises paper coated with a plastic (paragraph [0093]) and wherein the ink set of claim 1 is met by the combination of the treatment liquid and ink for ink jet recording disclosed by Aoyama, Mitsuzawa and Okamoto as stated above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al (US 2015/0274992) in view of Mitsuzawa et al (US 2013/0135382) in further view of Okamoto et al (WO 2017/122818) in further view of Houjou (US 2009/0087565). Okamoto et al (US 2019/0016911) is being used as the English translation for Okamoto et al (WO 2017/122818).

Aoyama, Mitsuzawa and Okamoto are relied upon as described above.

Regarding claim 2, Aoyama, Mitsuzawa and Okamoto do not appear to explicitly disclose the combination comprising the pH of the treatment liquid being within a range of 3.5 to 11.

However, Houjou discloses an ink set comprising a treatment liquid (paragraph [0078]) and wherein the pH of the treatment liquid is from 1 to 6 (paragraph [0083]).
The pH of the treatment liquid overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired aggregating performance with respect to the ink composition (paragraph [0083]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Aoyama, Mitsuzawa, Okamoto and Houjou are analogous art because they are from the same field of ink sets. Aoyama is drawn to treatment liquid that is used with an ink for ink jet recording (see paragraph [0020] of Aoyama). Mitsuzawa is drawn to an ink set (see Abstract of Mitsuzawa). Okamoto is drawn to a pretreatment solution and an ink set (see paragraph [0001] of Okamoto). Houjou is drawn to an ink set (see paragraph [0078] of Houjou).

It would have been obvious to one of ordinary skill in the art having the teachings of Aoyama, Mitsuzawa, Okamoto and Houjou before him or her, to modify the combination of Aoyama, Mitsuzawa and Okamoto to include the pH of the treatment liquid of Houjou for the treatment liquid of Aoyama because having the required pH for the treatment liquid provides the desired aggregating performance with respect to the ink composition (paragraph [0083]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al (US 2015/0274992) in view of Mitsuzawa et al (US 2013/0135382) in further view of Okamoto et al (WO 2017/122818) in further view of Ohashi et al (JP 2013/194122). Okamoto et al (US 2019/0016911) is being used as the English translation for Okamoto et al (WO 2017/122818). A machine translation is being used as the English translation for Ohashi et al (JP 2013/194122). 

Regarding claims 6-7, Mitsuzawa discloses the ink set comprising the ink comprising a glycol ether of diethylene glycol monobutyl ether (paragraph [0082]) and wherein the content of the glycol ether is 0.1% to 20% by mass (paragraph [0083]).

Aoyama, Mitsuzawa and Okamoto do not appear to explicitly disclose the combination comprising the water-soluble organic solvent further comprising a diol-based solvent having a surface tension at 25 °C of 30 to 50 mN/m as claimed in claim 6 and a mass ratio of a blend amount of glycol-ether based solvent represented by formula 1 to a blend amount of diol-based solvent having a surface tension at 25 °C of 30 to 50 mN/m being within a range of 1:0.5 to 1:7.5 as claimed in claim 7.

However, Ohashi discloses an ink set comprising the ink comprising a penetrant comprising 1,3-propanediol (paragraph [0094]) and wherein the content of the penetrant is 0.1% to 20% by mass based on the total mass of the ink (paragraph [0096]).
	The 1,3-propanediol reads on the claimed diol-based solvent having a surface tension at 25 °C of 30 to 50 mN/m as it is the same as one of applicant’s preferred materials for the diol-based solvent having a surface tension at 25 °C of 30 to 50 mN/m as stated in paragraph [0120] of applicant’s specification. 
The ratio of diethylene glycol monobutyl ether in Mitsuzawa to 1,3-propanediol in Ohashi is 0.005 (0.1/20) to 200 (20/0.1). This ratio overlaps the claimed ratio.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Aoyama, Mitsuzawa, Okamoto and Ohashi are analogous art because they are from the same field of ink sets. Aoyama is drawn to treatment liquid that is used with an ink for ink jet recording (see paragraph [0020] of Aoyama). Mitsuzawa is drawn to an ink set (see Abstract of Mitsuzawa). Okamoto is drawn to a pretreatment solution and an ink set (see paragraph [0001] of Okamoto). Ohashi is drawn to an ink set (see paragraph [0001] of Ohashi).

It would have been obvious to one of ordinary skill in the art having the teachings of Aoyama, Mitsuzawa, Okamoto and Ohashi before him or her, to modify the combination of Aoyama, Mitsuzawa and Okamoto to include the penetrant of 1,3-propanediol of Ohashi in the ink of Aoyama because having the required penetrant prevent bleeding from the image (paragraph [0096] of Ohashi).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that neither Aoyama nor Mitsuzawa teach or suggest a binder resin having a number average molecular weight in a range from 3,000 to 90,000.

The Examiner agrees and notes that neither Aoyama nor Mitsuzawa teach or suggest a binder resin having a number average molecular weight in a range from 3,000 to 90,000 and therefore the previous rejections have been withdrawn.
However, a new ground of rejection is being made under 103(a) for claim 1 by Aoyama in view of Mitsuzawa in further view of Okamoto as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785